DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "small" in claims 1-5 is a relative term which renders the claims indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear as to how “small” the pieces need to be, or how large the pieces can be, in order to meet the “small pieces” limitation, or how large a piece can be before it is no longer considered part of the “small pieces” limitation.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject the small piece has a fiber base material containing the fibers” (emphasis added), however, given that claim 1 recites, “an aggregate of small pieces” (emphasis added), the claimed “small piece” of claim 3 lacks clear antecedent basis, e.g. only one of the small pieces of claim 1 needs meet the claimed limitation of claim 3, a plurality of the small pieces, or all of the small pieces?  Claims 4 and 5 similarly recite, “The absorbent composite according to claim 1, wherein the small piece…” and thus are indefinite for the same reasons as above, e.g. do(es) only one, some or all of the small pieces need to meet the limitations of claim 4 or claim 5?  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "flexible" in claim 5 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear as to how “flexible” the piece needs to be, or how stiff the piece can be, in order to meet the “flexible” limitation.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topolkaraev (US2012/0165187).  Topolkaraev discloses an absorbent material comprising a plurality or aggregate of sorbent particles having a relatively small size, an average specific surface area (BET as method of measurement would be clearly envisaged) of about 0.25 to about 5.0 m2/g, preferably about 0.3 to about 2.0 m2/g (fully encompassing the claimed range and thus anticipating the claimed range of “0.7 m2/g or more and 1.50 m2/g or less”), and a bulk density of about 0.01 g/cm3 to about 0.8 g/cm3, preferably about 0.05 to about 0.5 g/cm3 (reading upon the claimed range of 0.01 to 0.50 g/cm3 of instant claim 2), and produced from absorbent article waste; wherein the sorbent particles of absorbent material have an overall composition generally corresponding to the absorbent article waste utilized as a starting material, particularly about 20% to about 35% by weight polypropylene, about 3% to about 8% by weight polyethylene, about 1% to about 5% by weight inorganic filler particles, about 10% to about 30% by weight cellulosic material, and about 15% to about 35% by weight of super absorbent material (SAM), e.g. superabsorbent acrylic acid based materials, when formed from complete absorbent articles; 3 and produced from polypropylene fibers and shredded diaper waste tailings which contained about 5% active SAM (Entire document, particularly Abstract; Claims 4-7, 9, 12, 15, Paragraphs 0014, 0017, 0021, 0026-0027, 0090-0095, 0097-0099 and 0125-0126; Examples, particularly Example 4).  With regards to instant claim 5, Topolkaraev discloses that the sorbent particles may be in the form of a fibrous structure or high aspect ratio particles (Paragraph 0094), reading upon the broadly claimed “elongated shape”, and given the materials disclosed by Topolkaraev for producing the sorbent particles, as noted above, and the lack of clarity with regards to the broadly claimed “flexible” limitation, the Examiner takes the position that the sorbent particles disclosed by Topolkaraev would inherently exhibit some level of flexibility and thus anticipate instant claim 5.
Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obae (US2009/0022791).  Obae discloses a porous cellulose aggregate characterized by having a secondary aggregate structure resulting from aggregation of primary cellulose particles, wherein the cellulose aggregate has an average particle size of over 30 to 250µm (reading upon the claimed “aggregate of small pieces”), a specific surface area of 0.1 to less than 20 m2/g, and a water swelling degree of 5% or more (reading upon the claimed “absorbent” and “water absorbent resin” limitations, Abstract; Claim 1; Paragraph 0065), wherein the primary cellulose particles comprise fibers (reading upon the claimed “containing fibers”, Paragraph 0081), and the 2/g for examples 1, 2 and 3, respectively (Examples).  Hence, Obae anticipates the invention as broadly recited in instant claim 1.  With regards to instant claim 2, Obae discloses that the porous cellulose aggregate has an apparent specific volume of preferably 2.0-6.0 cm3/g (Paragraph 0065, thus a bulk density of preferably 0.1667 to 0.5g/cm3 given that the bulk density is a reciprocal of the apparent specific volume), with examples 1-3 having an apparent specific volume of 3.5-5.1 cm3/g (Paragraph 0161, Table 1-2), and thus a bulk density of 0.196-0.286 g/ cm3, thereby anticipating instant claim 2. With regards to instant claim 3, given that Obae discloses that the minute amount of water soluble macromolecule such as hydroxypropyl (methyl)cellulose or polyacrylic acid is used to reduce the surface tension of the cellulose dispersion upon spray drying, hydroxypropyl (methyl)cellulose or polyacrylic acid or other water soluble macromolecule would inherently be present or “carried” on “at least one surface of the fiber base material” as broadly recited in instant claim 3.  With regards to instant claim 5, Obae discloses that the primary cellulose particles are flexible and have an average particle size of 10µm or large and less than 50µm, an average width of 2-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US2018/0296403) in view of Carlucci (US2010/0262104) and/or Ishizaki (USPN 5,981,070).  Kobayashi discloses a sheet-like article (1) for an absorbent article that includes a plurality of absorbent units (4) or pieces with each including a long or elongated base portion (2), preferably flexible base portions made of a fibrous material (Paragraph 0062, as in instant claim 5), and water-absorbent polymer particles (3) that are fixed to at least one surface of the long base portion (2) as shown in Figs. 1-2, 6 and 18-19 (as in instant claim 3), and/or may be fixed between a plurality of base portions (2) (as in instant claim 4) as shown in Figs. 7 and 9-10 (Entire document, particularly Abstract; Paragraph 0057).  Kobayashi discloses that the long base portions (2) constituting the absorbent units (4) have a width W2 (or length in the X direction) of preferably 0.6 to 1.8mm (Paragraph 0061, Fig. 1), and that the ratio of (W2/W1) wherein W1 is the width of the sheet-like article (1) is preferably 0.001 or greater and preferably 0.2 or less, thereby reading upon the broadly claimed “small pieces” (Paragraph 0060).  Kobayashi also discloses that the average particle size of the water-absorbent polymer particles (3) in a state before use (e.g. before swelling) is preferably 20 µm or greater and preferably 700 µm or less, more preferably 200-500 µm (Paragraph 0072); and although Kobayashi discloses .
However, given that it is well known in the art that the BET specific surface area affects the absorbing rate of an absorbent particle/aggregate and that the specific surface area can be influenced by the average particle size of the absorbent particles as evidenced by Ishizaki (Col. 5, line 65-Col. 6, line 5; Col. 10, lines 47-52) and/or Carlucci (Paragraphs 0043 and 0046), and given that both Ishizaki and Carlucci disclose porous absorbent particles for use in similar applications as disclosed by Kobayashi (Entire documents) wherein the particles/aggregates comprise materials similar to those disclosed by Kobayashi and have a BET specific surface area in a range reading upon and/or rendering obvious the instantly claimed average value of 0.70 to 1.50 m2/g with average particle sizes similar to those as disclosed by Kobayashi, e.g. Ishizaki discloses a BET specific surface area of not less than 0.04 m2/g based on particles having a size ranging from 300 to 600 µm (Col. 10, lines 47-52) while Carlucci discloses a BET specific surface area of 40 m2/kg to 200 m2/kg (i.e. 0.40 to 0.20 m2/g) for absorbent particles having an average size from about 200 to 600 µm (Paragraph 0046), it would have been obvious to one having ordinary skill in the art to provide the absorbent units or pieces disclosed by Kobayashi to have a similar BET specific surface area as disclosed by Ishizaki or Carlucci, and/or it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize routine experimentation to determine the optimum average BET specific surface area to provide the desired absorbing rate for a particular end use of the invention taught by Kobayashi wherein average values within the claimed range are typical in the art as evidenced by Ishizaki or Carlucci and thus would have been obvious to one having 
With regards to instant claim 2, although Kobayashi does not specifically disclose the bulk density of the aggregate as instantly claimed, Carlucci discloses that the porous absorbent polymer particles can have a bulk density of from about 0.01 to about 0.4 g/cm3 (Paragraph 0045) reading upon the claimed range as recited in instant claim 2, while Ishizaki discloses porous absorbent particles of similar BET specific surface area and particle size as the porous absorbent particles disclosed by Carlucci thereby suggesting a similar bulk density as Carlucci, and given that both references disclose similar end use applications as in the invention taught by Kobayashi, it would have been obvious to one having ordinary skill in the art to provide the absorbent units (4) or pieces of Kobayashi in a similar bulk density thereby rendering the claimed invention as recited in instant claim 2 obvious over the teachings of Kobayashi in view of Ishizaki and/or Carlucci.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 29, 2021